Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 7, 12, 25, 29, 30, 33, 34, and 37 have been amended. 
Claims 3, 4, 6, 8, 10, 13, 14, 16-21, 23, 24, 26-28, 31, 35, 36, 38-69, 71-74, and 76-103 have been canceled. 
Claims 104-108 are newly added. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to an engineered NK cell with reduced FcR-gamma expression, activity, and/or signaling in the cell and methods of making the engineered NK cells, in the reply filed on 02/28/2022 is acknowledged.
Applicant’s election of an engineered NK cell comprising 1) a genetic disruption of a gene encoding FcR gamma chain or a genetic disruption resulting in reduced expression of FcR gamma chain and 2) a heterologous CD16 comprising a 158V mutation, wherein the NK cell in not engineered to reduce expression of an NK inhibitory receptor and can be administered in combination with an antibody, in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 9, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022. 
Claims 1, 2, 5, 11, 12, 15, 22, 25, 29, 30, 33, 34, 37, 70, 75, and 104-108 are examined on the merits in the present Office Action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Campbell (US20060292156A1). 
Campbell discloses NK-92 cells, a human clonal cell line (see Para. 0015 and Para. 0120 – 0121 of instant specification), modified to express an Fc receptor on the surface of the cell, such as the CD16 variant 158V of SEQ ID NO: 2 via retroviral transduction of the cDNA encoding the CD16 variant into the NK-92 cells (see entire document, in particular, Abstract, Para. 0039, Para. 0045-0046, and Claims). Further disclosed are pharmaceutical compositions comprising the modified NK-92 cells, antibodies, and a pharmaceutically acceptable carrier (Para. 0133-0134) as well as methods of treating a subject, having a tumor, infection or other lesion, comprising administering to the subject antibodies that specifically bind to the tumor, infection or other lesion; and then administering to the subject modified NK-92 cells expressing the Fc receptor (Para. 0020). It should be noted that the structure of the instantly claimed engineered NK cells does not appear to differ from that disclosed in the prior art. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cells or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).
Thus, Campbell meets the limitations of instant claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108. 

Claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Binyamin et al (Binyamin, Liat et al. Journal of immunology (Baltimore, Md.: 1950) vol. 180,9 (2008): 6392-401. doi:10.4049/jimmunol.180.9.6392), hereinafter Binyamin. 
Binyamin teaches that NK-92 cells, a human clonal cell line (see Para. 0015 and Para. 0120 – 0121 of instant specification), modified by retroviral transduction of the CD16 variant (158 V) cDNA, exhibited improved cytotoxicity against lymphoma when administered with rituximab (see entire document, in particular, Abstract; “Cells” and “Generation of CD16-expressing NK-92 cells” sections under Materials and Methods; “KIR and CD16 expression on effector cells” and “ADCC activity” sections under Results; and third paragraph under Discussion). Specifically, CD16-V158 NK-92 cells mediated higher maximal cytotoxicity of target lymphoma cells and were more sensitive to lower concentrations of antibody compared with the corresponding CD16-F158 cells. It should be noted that the structure of the instantly claimed engineered NK cells does not appear to differ from that disclosed in the prior art. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cells or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). Further, since the NK-92 cells expressing CD16-158V are administered to kill target lymphoma cells, they are necessarily administered as a composition comprising an effective amount of the NK cells. 
Thus, Binyamin meets the limitations of instant claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US20060292156A1), as applied to claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108 above, in view of Mohler et al (WO2016011210A2), hereinafter Mohler. 
The teachings of Campbell have been discussed above and differ from the instantly claimed invention in that kits comprising the engineered NK cells and an additional agent such as an antibody are not taught. 
However, Mohler discloses kits comprising engineered immune cells such as NK cells for use in adoptive cell therapy (Para. 0028). The engineered cells can also be administered in combination with other therapeutic agents (Para. 0267). 
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mohler having a pharmaceutical composition comprising the engineered NK cells and antibodies disclosed by Campbell. One of ordinary skill in the art would have been motivated to do so in order to make the engineered NK cells and antibody compositions of Campbell available for use in adoptive cell therapy. Therefore, one of ordinary skill in the art would expect that a kit comprising the engineered NK cells and antibodies of Campbell can be used in the treatment of a disease/disorder in a subject. 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Binyamin, as applied to claims 1, 2, 5, 11, 12, 15, 22, 29, 30, 70, and 104-108 above, in view of Mohler et al (WO2016011210A2), hereinafter Mohler. 
The teachings of Binyamin have been discussed above and differ from the instantly claimed invention in that kits comprising the engineered NK cells and antibody (e.g. rituximab) are not taught. 
However, Mohler discloses kits comprising engineered immune cells such as NK cells for use in adoptive cell therapy (Para. 0028). The engineered cells can also be administered in combination with other therapeutic agents (Para. 0267). 
It would have been obvious to one of ordinary skill in the art to provide a kit disclosed by Mohler having a pharmaceutical composition comprising the engineered NK cells and rituximab disclosed by Binyamin. One of ordinary skill in the art would have been motivated to do so in order to make compositions comprising the engineered NK cells and rituximab of Binyamin available for use in adoptive cell therapy. Therefore, one of ordinary skill in the art would expect that a kit comprising the engineered NK cells and rituximab of Binyamin can be used in the treatment of a disease/disorder in a subject. 

Claims 1, 2, 5, 11, 12, 15, 22, 25, 33, 34, 37, 70, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler et al (WO2016011210A2), hereinafter Mohler, in view of Kim et al (US20130295044A1), hereinafter Kim. 
Mohler teaches engineered cells for adoptive therapy, including NK cells, wherein the cells include repression of one or more gene products, for example, by disruption of a gene encoding the gene product in order to improve safety, specificity, selectivity, and/or efficacy of the engineered cells, as well as methods for producing the engineered cells (see entire document, in particular, Abstract, Para. 0003, and Para. 0005). In some embodiments, the disruption comprises inducing a deletion, mutation, or insertion of a gene (Para. 0188). Gene disruption can be carried out by gene editing using a DNA binding nucleic acid coupled to a nuclease, such as the RNA guided nuclease CRISPR-Cas9 system, that specifically binds to or hybridizes to the gene at a region targeted for disruption (Para. 0039). In some embodiments, the cells are primary human cells such as those isolated directly from a subject (Para. 0047 and 0053). In other embodiments, the cells are derived from cell lines (Para. 0051). The engineered cells can also be administered in combination with other therapeutic agents (Para. 0267) and can be further engineered to promote expression of other factors (Para. 0166). Further provided are pharmaceutical compositions comprising the engineered cells in a therapeutically effective amount to treat a disease or condition (Para. 0027 and 0260) as well as kits comprising the engineered cells (Para. 0028). 
Mohler does not teach that the engineered NK cells comprise a genetic disruption of a gene encoding FcRγ chain, specifically, resulting in reduced expression of the FcRγ chain nor that the additional agent administered with the engineered NK cells is an antibody. 
However, Kim teaches that FcRγ deficient NK cells display specialized immune functions, exhibiting dramatically enhanced activity when activated by antibodies compared to conventional NK cells. For example, FcRγ deficient NK cells can be activated by antibody-mediated crosslinking of CD16 or by antibody-coated tumor cells (see entire document, in particular, Abstract and Para. 0032). Further, FcRγ deficient NK cells 1) produce significantly greater amounts of cytokines and chemokines, 2) display higher degranulation responses, 3) provide a high expression of granzyme B, a component of NK cell cytotoxic machinery, and 4) have a prolonged life span compared to conventional NK cells. Thus, FcRγ deficient NK cells are functionally and phenotypically stable (Para. 0033). The FcRγ deficient NK cells disclosed by Kim express no immunologically detectable FcRγ at the protein or mRNA level (Para. 0008). In some embodiments, the FcRγ deficient NK cells can also be administered simultaneously with other therapeutic agents (Para. 0076), such as antibodies specific for a selected cancer type (Para. 0077). 
It would have been obvious to one of ordinary skill in the art to make an engineered NK cell comprising a genetic disruption of a gene encoding FcRγ chain to reduce expression of the FcRγ chain in the cell using the methods disclosed by Mohler to be administered with antibodies for the treatment of cancer in a subject as taught by Kim. One of ordinary skill in the art would have been motivated to do so since FcRγ deficient NK cells display specialized immune functions and exhibit dramatically enhanced activity when activated by antibodies compared to conventional NK cells as taught by Kim. It should be noted that the wherein clauses of claims 11 and 22 recite that “ the expression of FcRγ chain is reduced in the engineered cell” and “the expression of FcRγ chain expressed in the cell is undetectable by an immunoblot assay”, respectively, are statements of intended results because, as written, the method does not require a practitioner to ever measure the expression of FcRγ chain on the engineered NK cells, and thus the wherein clauses are not given patentable weight.  Nevertheless, a disruption or deletion of a gene encoding the FcRγ chain would necessarily reduce or completely abolish the expression of FcRγ on NK cells such that it is no longer detectable. Therefore, one of ordinary skill in the art would expect that an engineered NK cell comprising genetic disruption of FcRγ chain resulting in reduced expression of FcRγ chain in the cell will have specialized immune functions and enhanced activity in response to antibodies and thus be useful for therapeutic applications such as adoptive cell therapy. 

Claims 29, 30, and 104-108 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler in view of Kim, as applied to claims 1, 2, 5, 11, 12, 15, 22, 25, 33, 34, 37, 70, and 75 above, and further in view of Childs et al (WO 2016/077734 A2), hereinafter Childs, and Binyamin et al (Binyamin, Liat et al. Journal of immunology (Baltimore, Md.: 1950) vol. 180,9 (2008): 6392-401. doi:10.4049/jimmunol.180.9.6392), hereinafter Binyamin. 
The teachings of Mohler in view of Kim have been discussed above and differ from the instantly claimed invention in that it is not taught that the engineered NK cell deficient in FcRγ chain comprises a heterologous CD16 having a mutation that results in higher affinity of CD16 to IgG1 such as a 158V mutation. 
However, Childs teaches modified NK cells comprising a heterologous nucleic acid molecule encoding a CD16 protein comprising a valine at amino acid position 158 (158V mutation), which has substantially higher affinity for IgG1 antibodies and superior NK cell-mediated ADCC activity compared to 158F (see entire document, in particular, Abstract and Modified NK Cells Expressing CD16, specifically, Page 14, Ln. 28-34 to Page 15, Ln. 1-2). The high affinity CD16-158V variant also exhibits enhanced ADCC activity in vivo, as exemplified by studies in which lymphoma patients homozygous for CD16-158V showed more durable disease regression following treatment with the anti-CD20 antibody rituximab compared to those lacking homozygosity for CD16-158V (i.e. CD16-158F or V/F) (Page 14, Ln. 32-34 to Page 15, Ln. 1-2). 
Binyamin further teaches that introducing the CD16 variant (158 V) into NK 92 cells improved the cytotoxicity against B‐cell lymphoma with rituximab (see entire document, in particular, “ADCC activity” section under Results and third paragraph under Discussion). Specifically, CD16-V158 NK cells mediated higher maximal cytotoxicity and were more sensitive to lower concentrations of antibody compared with the corresponding CD16-F158 cells. 
It would have been obvious to one of ordinary skill in the art to modify the engineered NK cells having reduced expression of an FcRγ chain disclosed by Mohler in view of Kim to further express the CD16 variant 158V. One of ordinary skill in the art would have been motivated to do so since the CD16 variant 158V has substantially higher affinity for IgG1 antibodies and superior NK cell-mediated ADCC activity compared to 158F variant. Therefore, one of ordinary skill in art would expect that engineered NK cells deficient in the FcRγ chain comprising the CD16 variant 158V will be more effective in treating a disease or disorder such as cancer in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 11, 12, 15, 22, 25, 29, 30, 70, 75, and 104-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 12-13, 15, 18-19, 20, 34, 36, 38, 41-42, and 45-49 of copending Application No. 17/054,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The co-pending claims recites a composition comprising a natural killer (NK) cell subset positive for CD16 158V+ polymorphism and deficient in expression of FcRγ chain (CD16 158V+/g-) (co-pending claims 1, 2, and 3), wherein the NK cell subject are primary cells obtained from a subject (co-pending claim 13). Further recited is a kit comprising the composition and an additional agent for treatment of a disease (co-pending claim 38), wherein the additional agent is an antibody or an Fc-fusion protein (co-pending claim 41). It would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed invention, namely pharmaceutical compositions and kits comprising the NK cell positive for CD16 158V+ polymorphism and deficient in expression of FcRγ chain subject in addition to a therapeutic antibody, when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It should be noted that the structure of the instantly claimed engineered NK cells does not differ from that disclosed in the co-pending claims. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cell or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). 
	Thus, the co-pending claims meet the limitations of instant claims 1, 2, 5, 11, 12, 15, 22, 25, 29, 30, 70, 75, and 104-108. 
	 
Claims 1, 2, 5, 11, 12, 15, 22, 25, 29, 30, 70, 75, and 104-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 2, 4-7, 9, 15-16, 24, 27, 30, 33, 44, 48, 58, 64, 75-76, 83-84, 86, 88, 97-100, 108, 121-122, 126, 128, 139, 142-144, 157, 166-167, and 175 of copending Application No. 17/295,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending claims recite a method for expanding FcRγ-deficient NK cells (g-NK), (co-pending claim 1), wherein the human subject has the CD16 158V+ NK cell phenotype (co-pending claim 5). Further recited is a composition comprising the FcRγ-deficient NK cells (co-pending claim 99), a kit comprising the composition and an additional agent for treatment of a disease (co-pending claim 128), and methods of treating a disease or condition comprising administering the composition and an additional agent to an individual in need thereof, wherein the additional agent is an antibody or an Fc-fusion protein (co-pending claims 139, 142, and 143). It would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiments the claimed invention, namely kits comprising the FcRγ-deficient NK cells in addition to a therapeutic antibody, when limitations are useful for the same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It should be noted that the structure of the instantly claimed engineered NK cells does not differ from those disclosed in the co-pending claims. In other words, the NK cells produced appear to be substantially the same whether isolated from primary human cells or produced through genetic engineering. The courts have stated that “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113). 
	Thus, the co-pending claims meet the limitations of instant claims 1, 2, 5, 11, 12, 15, 22, 25, 29, 30, 70, 75, and 104-108.

Conclusion
No claims are allowable.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644